 



Exhibit 10.1

 

[logox1x1.jpg]

 

July 29, 2011

 

 

Mr. David M. Cote

Chairman and Chief Executive Officer

Honeywell International Inc.

101 Columbia Road

Morristown, NJ 07962

 

Re: Equity Grant Enhancements

 

Dear Dave:

 

I am pleased to confirm additional terms and conditions of your benefits
package. The enhanced equity benefits described in this letter agreement (the
“Agreement”) were recommended by the Management Development and Compensation
Committee of the Board of Directors and approved by the Board of Directors at
its meeting on July 29, 2011, and will be effective as of the date you execute
this letter. The terms and conditions of these enhanced equity benefits can be
summarized as follows:

 

1.      Stock Option Vesting

 

If you retire from Honeywell after April 1, 2015 and otherwise satisfy the
conditions more fully described in Paragraph 7 below, all outstanding, unvested
stock options that were (i) granted prior to April 1, 2015, and (ii) granted
more that twelve (12) months prior to your retirement date, shall become vested
on your retirement date. If all or a portion of any such stock option grant is
subject to performance conditions, vesting in that portion of the award will
occur at the end of the related performance cycle (even if this occurs after
retirement), but only to the extent Honeywell determines that the applicable
performance conditions have been satisfied. Any such options that have, or
potentially could have, their vesting dates accelerated under this Agreement
shall hereinafter be referred to as the “Retention Options.”

 

2.      Time to Exercise

 

Notwithstanding anything contained in the 2006 Stock Incentive Plan of Honeywell
International Inc. and its Affiliates and the 2011 Stock Incentive Plan of
Honeywell International Inc. and its Affiliates, as well as any successor plans
(collectively the “Honeywell Stock Plans”) or associated Award Agreements to the
contrary, if any Retention Options vest pursuant to Paragraph 1 above, you shall
have the full remaining term to exercise (i.e., typically 10 years from the date
of each stock option grant) any vested stock options granted prior to April 1,
2015.

 

3.      Change in Control

 

In the event of a Change in Control (as defined in the 2011 Stock Incentive Plan
of Honeywell International Inc. and its Affiliates) of the Company prior to
April 1, 2015, your unvested stock options shall become nonforfeitable in
accordance with the applicable Honeywell Stock Plans. If, after a Change in
Control, your Honeywell stock options are not cashed out, the period within
which you have to exercise any stock options shall be governed by this
Agreement, in conjunction with the applicable Honeywell Stock Plans and Award
Agreements.

 

--------------------------------------------------------------------------------



4.      Termination Other Than for Cause

 

In the event you are involuntarily terminated by the Company other than for
Cause (as defined in your employment contract dated February 18, 2002, as
amended from time to time) prior to April 1, 2015, any unvested Retention
Options that were granted more than twelve (12) months prior to your date of
termination shall become vested as of your date of termination and you shall
thereafter have the full remaining term to exercise those Retention Options.
Notwithstanding the foregoing, in the event any such Retention Options are
subject to performance conditions, vesting in such Retention Options will not
occur, if at all, until the end of the related performance cycle (even if this
occurs after termination of employment), and only to the extent Honeywell
determines that the applicable performance conditions have been satisfied.

 

5.      Termination for Cause

 

In the event you are terminated by the Company for Cause (as defined in your
employment contract dated February 18, 2002, as amended from time to time) prior
to April 1, 2015, this Agreement shall immediately terminate and your rights
with respect to all of your stock options, whether vested or unvested, shall be
treated under the terms of the applicable Honeywell Stock Plans and Award
Agreements.

 

6.      Death or Disability

 

In the event of your death or Disability (as defined in the 2011 Stock Incentive
Plan of Honeywell International Inc. and its Affiliates) after the execution of
this Agreement, you/your estate shall have the full remaining term to exercise
any stock options granted to you prior to April 1, 2015. Notwithstanding the
foregoing, in the event any stock options are subject to performance conditions,
this Paragraph 6 shall only apply only to the extent such stock options vest in
accordance with the terms of the applicable Honeywell Stock Plans and Award
Agreements.

 

7.      Conditions Applicable to Retention Options

 

The rights and benefits described in this Agreement are subject to the following
terms and conditions:

 

 * Prior to April 1, 2015, you may not engage (which includes pursuing any CEO
   opportunities you may become aware of through unsolicited contacts), or
   knowingly permit another person to engage on your behalf, in an external CEO
   search unless you have been involuntarily terminated other than for Cause
   prior to April 1, 2015; and
 * Prior to April 1, 2015, and other than your current responsibilities with the
   JPMorgan Chase & Co. Board of Directors and the Kohlberg Kravis Roberts & Co.
   Advisory Board, you may not accept a position with another company,
   organization or entity, including any governmental agency or
   quasi-governmental body, unless(i) you have been involuntarily terminated
   other than for Cause prior to April 1, 2015, or (ii) the Company’s Board of
   Directors has otherwise consented to your service in such position; and
 * You must provide Honeywell with twelve (12) months of transition services
   before you voluntarily terminate your employment for any reason, including
   retirement; provided, however, you shall not be treated as not having
   satisfied this condition if you become Disabled (as defined in the 2011 Stock
   Incentive Plan of Honeywell International Inc. and its Affiliates).
   Notwithstanding the foregoing, the transition period may be shortened, in the
   sole and absolute discretion the Board of Directors, if the Board determines
   that a shorter transition period is in the Company’s best interest; and

 

-2-

--------------------------------------------------------------------------------



 * You have not violated or threatened to violate the terms of any
   noncompetition, nonsolicit, confidentiality or intellectual property
   covenants applicable to you under any other written agreement between you and
   the Company; and
 * You must not be terminated for Cause (consistent with Paragraph 4
   definition).

 

If the Company determines, in its sole judgment, that you have not satisfied any
of these conditions, or that you have violated or threatened to violate the
terms of any noncompetition, nonsolicit, confidentiality or intellectual
property covenants applicable to you under any other written agreement between
you and the Company, Honeywell shall have the right, along with any other legal
or equitable remedies of which it may be able to avail itself, to withhold
and/or recoup the value of any consideration you realize pursuant to this
Agreement. This Agreement is intended to supplement, not supersede, any other
rights Honeywell may have to recoup equity awards under the terms of the
applicable stock plans or award agreements, or to pursue to other rights or
remedies described more fully in any other agreement between you and the
Company.

 

8.      Modification and Waiver

 

This Agreement may be amended or modified only by an agreement in writing. The
failure by the Company to declare a breach or otherwise to assert its rights
under this Agreement shall not be construed as a waiver of any right the Company
has under this Agreement.

 

9.      Effect of Stock Plans and Award Agreements

 

All other terms and conditions of your equity grants shall remain subject to the
terms and conditions of the applicable stock plans and award agreements.

 

10.      Section 409A

 

These extraordinary equity vesting provisions are subject to the requirements of
Internal Revenue Code Section 409A, and you agree that this Agreement may be
modified to the extent necessary to comply therewith.

 

Please indicate your acceptance of the terms and conditions of this letter by
returning a signed copy of this letter to my attention.

 

Congratulations,

 

 

/s/ D. Scott Davis

D. Scott Davis

Chairman

Management Development and Compensation Committee

of the Board of Directors

Honeywell International Inc.

 

Read and Accepted:

 

 

/s/ David M. Cote                     Date: August 4, 2011

David M. Cote

 

-3-

--------------------------------------------------------------------------------

